Filed 9/15/20 P. v. Green CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                2d Crim. No. B302182
                                                         (Super. Ct. No. BA437886)
     Plaintiff and Respondent,                             (Los Angeles County)

v.

RAQUEL LESHA GREEN,

     Defendant and Appellant.


       Raquel Lesha Green appeals from an order denying her
petition to vacate her voluntary manslaughter conviction and
obtain resentencing under Senate Bill No. 1437 (2017-2018 Reg.
Sess.) (S.B. 1437), which went into effect on January 1, 2019.
(See Stats. 2018, ch. 1015, § 4.) S.B. 1437 amended the felony-
murder rule and the natural and probable consequences doctrine
insofar as it applies to murder. It also added section 1170.95 to
the Penal Code.1 If a defendant has previously been convicted of
murder under the felony-murder rule or the natural and probable

         1   All further statutory references are to the Penal Code.
consequences doctrine and qualifies for relief under section
1170.95, the statute permits the defendant to petition to vacate
the conviction and obtain resentencing on any remaining counts.
       Appellant was charged with murder. (§ 187, subd. (a).)
Pursuant to a plea bargain, in 2016 she pleaded no contest to
voluntary manslaughter. (§ 192, subd. (a).) She admitted
allegations that the offense had been committed for the benefit of
a criminal street gang (§ 186.22, subd. (b)(1)(C)) and that a
principal in the commission of the offense had been armed with a
firearm. (§ 12022, subd. (a)(1).) She was sentenced to prison for
22 years.
       Without appointing counsel, the trial court summarily
denied appellant’s petition because she “is not entitled to relief as
a matter of law.” The court concluded that appellant is ineligible
for relief because she “was a direct aider and abettor to the gang
murder” and because section 1170.95 “provides potential relief
only to those . . . convicted of murder.” We affirm.
                                  Facts
       The trial court stated: “As this court presided over the trial
in the co-defendant’s case, it is familiar with the facts.
[Appellant] was the driver of the vehicle from which the co-
defendant shot the victim. She positioned the vehicle in such a
manner as to facilitate both the shooting and the escape from the
scene.” The trial court’s statement is the only indication of the
facts in the record on appeal.
                     S.B. 1437 and Section 1170.95
       “Under the felony-murder rule as it existed prior to Senate
Bill 1437, a defendant who intended to commit a specified felony
could be convicted of murder for a killing during the felony, or
attempted felony, without further examination of his or her




                                  2
mental state. [Citation.] . . . [¶] Independent of the felony-
murder rule, the natural and probable consequences doctrine
rendered a defendant liable for murder if he or she aided and
abetted the commission of a criminal act (a target offense), and a
principal in the target offense committed murder (a nontarget
offense) that, even if unintended, was a natural and probable
consequence of the target offense. [Citation.]” (People v.
Lamoureux (2019) 42 Cal. App. 5th 241, 247-248.)
       In S.B. 1437 the Legislature stated, “It is necessary to
amend the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).)
To achieve this goal, S.B. 1437 amended section 189 insofar as it
pertains to the felony-murder rule. It also amended section 188,
which defines “malice,” to provide, “Malice shall not be imputed
to a person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3); see Stats. 2018, ch. 1015, § 2.)
       Section 1170.95, added by S.B. 1437, provides in
subdivision (a), “A person convicted of felony murder or murder
under a natural and probable consequences theory may file a
petition with the court that sentenced the petitioner to have the
petitioner’s murder conviction vacated and to be resentenced on
any remaining counts when” certain conditions apply. One of the
conditions is that “[t]he petitioner could not be convicted of first
or second degree murder because of changes to Section 188 or 189
made [by S.B. 1437] effective January 1, 2019.” (§ 1170.95, subd.
(a)(3).)




                                  3
               Appellant is Ineligible for Relief Because
                  She Was Not Convicted of Murder
       Appellant claims that the trial court erroneously
determined that she is ineligible for relief under section 1170.95
because she was not convicted of murder. This court rejected the
identical claim in People v. Cervantes (2020) 44 Cal. App. 5th 884,
887 (Cervantes): “Here the language of the statute unequivocally
applies to murder convictions. There is no reference to the crime
of voluntary manslaughter. To be eligible to file a petition
under section 1170.95, a defendant must have a first or second
degree murder conviction. The plain language of the statute is
explicit; its scope is limited to murder convictions.”
       Appellant has not persuaded us that in Cervantes we
misinterpreted the legislative intent underlying section 1170.95.
Other courts have approvingly cited Cervantes and concluded
that section 1170.95 does not apply to manslaughter convictions.
(People v. Paige (2020) 51 Cal. App. 5th 194 (Paige); People v.
Sanchez (2020) 48 Cal. App. 5th 914, 916 (Sanchez); People v.
Turner (2020) 45 Cal. App. 5th 428, 432, 435-436; People v. Flores
(2020) 44 Cal. App. 5th 985, 989, 993.) We stand by our holding in
Cervantes.
       Appellant argues that our interpretation of section 1170.95
results in equal protection and due process violations. We reject
the argument for the reasons stated in Cervantes, supra, 44
Cal.App.5th at pp. 888-889; Paige, supra, 51 Cal.App.5th at pp.
205-206; and Sanchez, supra, 48 Cal.App.5th at pp. 920-921.)2



      2 Because the trial court correctly ruled that appellant’s
voluntary manslaughter conviction rendered her ineligible for
relief under section 1170.95, we need not consider whether the


                                 4
                 The Trial Court Was Not Required to
              Appoint Counsel before Making Its Ruling
       Appellant maintains that, because she “satisfied the
statutory criteria for a prima facie showing of eligibility for relief
under the new law,” the trial court had a “duty to appoint counsel
for appellant, permit full and proper briefing of the issues, and
conduct a hearing at which the parties could offer new or
additional evidence . . . .” The trial court had no such duty. As
explained above, appellant could not make a prima facie showing
of eligibility because her voluntary manslaughter conviction
rendered her ineligible as a matter of law.
                              Disposition
       The order denying appellant’s petition for relief pursuant to
section 1170.95 is affirmed.
       NOT TO BE PUBLISHED.


                                                   YEGAN, J.

We concur:

             GILBERT, P. J.


             PERREN, J.




court erred in concluding that she was also ineligible because she
had directly aided and abetted the killing.


                                  5
                    Laura F. Priver, Judge

             Superior Court County of Los Angeles

                ______________________________

     Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Chalres S. Lee, David W. Williams,
Deputy Attorneys General, for Plaintiff and Respondent.